TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00046-CV



                                  Natalie Phillips, Appellant

                                               v.

                   Jane Doe, as next friend of John Doe, a minor, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
     NO. D-1-GN-09-001918, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Natalie Phillips has filed a motion to dismiss, explaining that the parties

have settled the dispute underlying this appeal. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed on Agreed Motion

Filed: April 5, 2013